             Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 1 of 52



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
                                                       :
                                                       :   CASE NO. 1:17-CV-07394-CM
In re Elysium Health-ChromaDex Litigation :
                                                       :
                                                       :
                                                       :   ANSWER TO FIRST AMENDED
                                                       :   COMPLAINT AND AMENDED
                                                       :   COUNTERCLAIMS
                                                       :
                                                       :   DEMAND FOR JURY TRIAL
                                                       :
------------------------------------------------------X

        Defendant Elysium Health, Inc. (“Elysium”), by and through the undersigned counsel,

upon personal knowledge with respect to itself and its own acts, and up on information and belief

with respect to all other matters, responds to the allegations made by Plaintiff ChromaDex, Inc.

(“ChromaDex”) in its First Amended Complaint (S.D.N.Y. Case No. 1:17-cv-08239, ECF No.

80)1 and counterclaims as follows:

                                                   ANSWER2

        The prefatory paragraph of the First Amended Complaint states legal conclusions as to

which no response is required. To the extent a response is deemed necessary, Elysium denies

those allegations and the remaining allegations contained in the introduction.

        1.       Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 1 of the First Amended Complaint.




1
 By Order, dated November 3, 2017, case no. 17-cv-8239, was consolidated for all purposes with case no. 17-cv-
7394.
2
  To the extent that the headings in the First Amended Complaint require a response, Elysium denies the allegations
in each and every heading in the First Amended Complaint.
            Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 2 of 52



       2.       Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 2 of the First Amended Complaint.

       3.       Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 3 of the First Amended Complaint.

       4.       Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 4 of the First Amended Complaint.

       5.       Elysium admits the allegations in Paragraph 5 of the First Amended Complaint.

except denies the allegations in the last sentence of Paragraph 5 of the First Amended Complaint.

       6.       Elysium admits the allegations in Paragraph 6 of the First Amended Complaint.

       7.       Elysium denies the allegations in Paragraph 7 of the First Amended Complaint.

       8.       Elysium denies the allegations in Paragraph 8 of the First Amended Complaint.

       9.       Elysium denies the allegations in Paragraph 9 of the First Amended Complaint.

       10.      Elysium denies the allegations in Paragraph 10 of the First Amended Complaint.

       11.      Elysium denies the allegations in Paragraph 11 of the First Amended Complaint.

       12.      Elysium denies the allegations in Paragraph 12 of the First Amended Complaint.

       13.      Elysium denies the allegations in Paragraph 13 of the First Amended Complaint.

       14.      Elysium denies the allegations in Paragraph 14 of the First Amended Complaint.

       15.      Elysium denies the allegations in Paragraph 15 of the First Amended Complaint.

       16.      Elysium denies the allegations in Paragraph 16 of the First Amended Complaint.

       17.      Elysium denies the allegations in Paragraph 17 of the First Amended Complaint.

       18.      Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 18 of the First Amended Complaint.

       19.      Elysium admits the allegations in Paragraph 19 of the First Amended Complaint.




                                                 2
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 3 of 52



       20.     To the extent that the allegations in Paragraph 20 of the First Amended Complaint

state legal conclusions, no response is required. To the extent a response is deemed necessary,

Elysium denies that ChromaDex has any cause of action against Elysium.

       21.     To the extent that the allegations in Paragraph 21 of the First Amended Complaint

state legal conclusions, no response is required. To the extent a response is deemed necessary,

Elysium denies that ChromaDex has any cause of action against Elysium.

       22.     To the extent that the allegations in Paragraph 22 of the First Amended Complaint

state legal conclusions, no response is required. To the extent a response is deemed necessary,

Elysium denies that ChromaDex has any cause of action against Elysium.

       23.     To the extent that the allegations in Paragraph 23 of the First Amended Complaint

state legal conclusions, no response is required. To the extent that a response is deemed

necessary, Elysium admits that it is a Delaware corporation with its principal place of business in

New York and denies that ChromaDex has any cause of action against Elysium.

       24.     To the extent that the allegations in Paragraph 24 of the First Amended Complaint

state legal conclusions, no response is required. To the extent that a response is deemed

necessary, Elysium denies the allegations in Paragraph 24 of the First Amended Complaint.

       25.     Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 25 of the First Amended Complaint.

       26.     Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 26 of the First Amended Complaint.

       27.     Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 27 of the First Amended Complaint.




                                                 3
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 4 of 52



       28.    Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 28 of the First Amended Complaint.

       29.    Elysium denies the allegations in Paragraph 29 of the First Amended Complaint,

except admits the last sentence of Paragraph 29 of the First Amended Complaint.

       30.    Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 30 of the First Amended Complaint.

       31.    Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 31 of the First Amended Complaint.

       32.    Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 32 of the First Amended Complaint.

       33.    Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 33 of the First Amended Complaint.

       34.    Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 34 of the First Amended Complaint.

       35.    Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 35 of the First Amended Complaint.

       36.    Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 36 of the First Amended Complaint.

       37.    Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 37 of the First Amended Complaint.

       38.    Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 38 of the First Amended Complaint.




                                               4
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 5 of 52



       39.     To the extent that the allegations in Paragraph 39 of the First Amended Complaint

state legal conclusions, no response is required. To the extent a response is deemed necessary,

Elysium denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 39 of the First Amended Complaint.

       40.     Elysium denies the knowledge or information sufficient to form a belief as to the

truth of allegations in Paragraph 40 of the First Amended Complaint.

       41.     To the extent that the allegations in Paragraph 41 of the First Amended Complaint

state legal conclusions, no response is required. To the extent a response is deemed necessary,

Elysium denies knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 41 of the First Amended Complaint.

       42.     Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 42 of the First Amended Complaint.

       43.     Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 43 of the First Amended Complaint.

       44.     Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 44 of the First Amended Complaint. Elysium states that

ChromaDex’s March 8, 2016 Generally Recognized As Safe (“GRAS”) Submission to FDA was

materially misleading because it falsely stated that acetamide was not detectable in its product,

refers to Exhibit B of the First Amended Complaint for its content, and denies any paraphrasing,

summarizing, or characterization of it and any factual inferences or legal conclusions made by

ChromaDex.

       45.     Elysium denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 45 of the First Amended Complaint.




                                                 5
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 6 of 52



       46.     Elysium admits the allegations in Paragraph 46 of the First Amended Complaint.

       47.     Elysium admits the allegations in Paragraph 47 of the First Amended Complaint,

except denies the allegations in the last sentence of Paragraph 47 of the First Amended

Complaint, refers to Exhibit C of the First Amended Complaint for its content, and denies any

paraphrasing, summarizing, or characterization of it and any factual inferences or legal

conclusions made by ChromaDex.

       48.     Elysium denies the allegations in Paragraph 48 of the First Amended Complaint,

except admits that ChromaDex previously supplied Elysium with Niagen and pTeroPure.

       49.     To the extent that the allegations in Paragraph 49 of the First Amended Complaint

state legal conclusions, no response is required. To the extent a response is deemed necessary,

Elysium denies the allegations in Paragraph 49 of the First Amended Complaint, except admits

that Elysium and ChromaDex entered into the Niagen Supply Agreement, the pTeroPure Supply

Agreement, and the Trademark License and Royalty Agreement.

       50.     Elysium denies the allegations in Paragraph 50 of the First Amended Complaint.

       51.     Elysium denies the allegations in Paragraph 51 of the First Amended Complaint.

       52.     Elysium denies the allegations in Paragraph 52 of the First Amended Complaint.

       53.     Elysium denies the allegations in Paragraph 53 of the First Amended Complaint.

       54.     Elysium denies the allegations in Paragraph 54 of the First Amended Complaint.

       55.     The allegations in Paragraph 55 of the First Amended Complaint are irrelevant

and thus no response is required. To the extent a response is deemed necessary, Elysium denies

the allegations in Paragraph 55 of the First Amended Complaint.

       56.     Elysium denies the allegations in Paragraph 56 of the First Amended Complaint.

       57.     Elysium denies the allegations in Paragraph 57 of the First Amended Complaint.




                                                6
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 7 of 52



       58.     Elysium denies the allegations in Paragraph 58 of the First Amended Complaint.

       59.     Elysium denies the allegations in Paragraph 59 of the First Amended Complaint.

       60.     Elysium denies the allegations in Paragraph 60 of the First Amended Complaint.

       61.     Elysium denies the allegations in Paragraph 61 of the First Amended Complaint.

       62.     Elysium denies the allegations in Paragraph 62 of the First Amended Complaint.

       63.     Elysium denies the allegations in Paragraph 63 of the First Amended Complaint,

refers to the referenced Exhibits of the First Amended Complaint for their contents, and denies

any paraphrasing, summarizing, or characterization of them and any factual inferences or legal

conclusions made by ChromaDex.

       64.     Elysium denies the allegations in Paragraph 64 of the First Amended Complaint,

refers to Exhibit P of the First Amended Complaint for its contents, and denies any paraphrasing,

summarizing, or characterization of it and any factual inferences or legal conclusions made by

ChromaDex.

       65.     Elysium denies the allegations in Paragraph 65 of the First Amended Complaint,

refers to Exhibit Q of the First Amended Complaint for its contents, and denies any

paraphrasing, summarizing, or characterization of Exhibit Q of the First Amended Complaint

and any factual inferences or legal conclusions made by ChromaDex.

       66.     Elysium denies the allegations in Paragraph 66 of the First Amended Complaint,

refers to Exhibit Q of the First Amended Complaint for its contents, and denies any

paraphrasing, summarizing, or characterization of Exhibit Q of the First Amended Complaint

and any factual inferences or legal conclusions made by ChromaDex.

       67.     Elysium denies the allegations in Paragraph 67 of the First Amended Complaint,

refers to Exhibit Q of the First Amended Complaint for its contents, and denies any




                                                7
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 8 of 52



paraphrasing, summarizing, or characterization of Exhibit Q of the First Amended Complaint

and any factual inferences or legal conclusions made by ChromaDex.

       68.     Elysium denies the allegations in Paragraph 68 of the First Amended Complaint,

refers to Exhibit Q of the First Amended Complaint for its contents, and denies any

paraphrasing, summarizing, or characterization of Exhibit Q of the First Amended Complaint

and any factual inferences or legal conclusions made by ChromaDex.

       69.     Elysium denies the allegations in Paragraph 69 of the First Amended Complaint

except admits that, in February 2018, Elysium added a new member who is, among other things,

a professor of psychology, to its Scientific Advisory Board.

       70.     Elysium denies the allegations in Paragraph 70 of the First Amended Complaint.

       71.     Elysium denies the allegations in Paragraph 71 of the First Amended Complaint.

       72.     Elysium denies the allegations in Paragraph 72 of the First Amended Complaint,

refers to Exhibit R of the First Amended Complaint for its contents, and denies any paraphrasing,

summarizing, or characterization of Exhibit R of the First Amended Complaint and any factual

inferences or legal conclusions made by ChromaDex.

       73.     Elysium denies the allegations in Paragraph 73 of the First Amended Complaint,

refers to Exhibit S of the First Amended Complaint for its contents, and denies any paraphrasing,

summarizing, or characterization of Exhibit S of the First Amended Complaint and any factual

inferences or legal conclusions made by ChromaDex.

       74.     Elysium denies the allegations in Paragraph 74 of the First Amended Complaint,

refers to Exhibit T of the First Amended Complaint for its contents, and denies any paraphrasing,

summarizing, or characterization of Exhibit T of the First Amended Complaint and any factual

inferences or legal conclusions made by ChromaDex.




                                                8
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 9 of 52



       75.     Elysium denies the allegations in Paragraph 75 of the First Amended Complaint,

refers to Exhibit T of the First Amended Complaint for its contents, and denies any paraphrasing,

summarizing, or characterization of Exhibit T of the First Amended Complaint and any factual

inferences or legal conclusions made by ChromaDex.

       76.     Elysium denies the allegations in Paragraph 76 of the First Amended Complaint,

except admits that Elysium has relationships with leading scientific institutions such as MIT, the

University of Cambridge, Harvard University, and the University of Oxford.

       77.     Elysium denies the allegations in Paragraph 77 of the First Amended Complaint,

refers to Exhibit E of the First Amended Complaint for its contents, and denies any paraphrasing,

summarizing, or characterization of Exhibit E of the First Amended Complaint and any factual

inferences or legal conclusions made by ChromaDex.

       78.     Elysium denies the allegations in Paragraph 78 of the First Amended Complaint.

       79.     Elysium denies the allegations in Paragraph 79 of the First Amended Complaint.

       80.     Elysium denies the allegations in Paragraph 80 of the First Amended Complaint,

refers to Exhibits G and J of the First Amended Complaint for their contents, and denies any

paraphrasing, summarizing, or characterization of Exhibits G and J of the First Amended

Complaint and any factual inferences or legal conclusions made by ChromaDex.

       81.     Elysium denies the allegations in Paragraph 81 of the First Amended Complaint.

       82.     Elysium denies the allegations in Paragraph 82 of the First Amended Complaint.

       83.     Elysium denies the allegations in Paragraph 83 of the First Amended Complaint.

       84.     Elysium denies the allegations in Paragraph 84 of the First Amended Complaint,

refers to Exhibits G and U of the First Amended Complaint for their contents, and denies any




                                                9
        Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 10 of 52



paraphrasing, summarizing, or characterization of Exhibits G and U of the First Amended

Complaint and any factual inferences or legal conclusions made by ChromaDex.

       85.    Elysium denies the allegations in Paragraph 85 of the First Amended Complaint.

       86.    Elysium denies the allegations in Paragraph 86 of the First Amended Complaint,

refers to Exhibits Q, U, and V of the First Amended Complaint for their contents, and denies any

paraphrasing, summarizing, or characterization of Exhibits Q, U, and V of the First Amended

Complaint and any factual inferences or legal conclusions made by ChromaDex.

       87.    Elysium denies the allegations in Paragraph 87 of the First Amended Complaint.

       88.    Elysium denies the allegations in Paragraph 88 of the First Amended Complaint.

       89.    Elysium denies the allegations in Paragraph 89 of the First Amended Complaint.

       90.    Elysium denies the allegations in Paragraph 90 of the First Amended Complaint,

refers to Exhibit W of the First Amended Complaint for its contents, and denies any

paraphrasing, summarizing, or characterization of Exhibit W of the First Amended Complaint

and any factual inferences or legal conclusions made by ChromaDex.

       91.    Elysium denies the allegations in Paragraph 91 of the First Amended Complaint,

refers to Exhibit X of the First Amended Complaint for its contents, and denies any

paraphrasing, summarizing, or characterization of Exhibit X of the First Amended Complaint

and any factual inferences or legal conclusions made by ChromaDex.

       92.    Elysium denies the allegations in Paragraph 92 of the First Amended Complaint,

refers to Exhibits X and Y of the First Amended Complaint for their contents, and denies any

paraphrasing, summarizing, or characterization of Exhibits X and Y of the First Amended

Complaint and any factual inferences or legal conclusions made by ChromaDex.

       93.    Elysium denies the allegations in Paragraph 93 of the First Amended Complaint.




                                               10
        Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 11 of 52



       94.    Elysium denies the allegations in Paragraph 94 of the First Amended Complaint,

refers to Exhibits G and Z of the First Amended Complaint for their contents, and denies any

paraphrasing, summarizing, or characterization of Exhibits G and Z of the First Amended

Complaint and any factual inferences or legal conclusions made by ChromaDex.

       95.    Elysium denies the allegations in Paragraph 95 of the First Amended Complaint,

refers to Exhibits G and Z of the First Amended Complaint for their contents, and denies any

paraphrasing, summarizing, or characterization of Exhibits G and Z of the First Amended

Complaint and any factual inferences or legal conclusions made by ChromaDex.

       96.    Elysium denies the allegations in Paragraph 96 of the First Amended Complaint.

       97.    Elysium denies the allegations in Paragraph 97 of the First Amended Complaint,

refers to Exhibits AA and BB of the First Amended Complaint for their contents, and denies any

paraphrasing, summarizing, or characterization of Exhibits AA and BB of the First Amended

Complaint and any factual inferences or legal conclusions made by ChromaDex.

       98.    Elysium denies the allegations in Paragraph 98 of the First Amended Complaint,

refers to Exhibits AA and BB of the First Amended Complaint for their contents, and denies any

paraphrasing, summarizing, or characterization of Exhibits AA and BB of the First Amended

Complaint and any factual inferences or legal conclusions made by ChromaDex.

       99.    Elysium denies the allegations in Paragraph 99 of the First Amended Complaint.

       100.   Elysium denies the allegations in Paragraph 100 of the First Amended Complaint.

       101.   Elysium denies the allegations in Paragraph 101 of the First Amended Complaint,

refers to Exhibit CC of the First Amended Complaint for is contents, and denies any

paraphrasing, summarizing, or characterization of Exhibit CC of the First Amended Complaint

and any factual inferences or legal conclusions made by ChromaDex.




                                               11
        Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 12 of 52



       102.    Elysium incorporates by reference its responses to Paragraphs 1-101 of the First

Amended Complaint as if set forth herein.

       103.    To the extent that the allegations in Paragraph 103 of the First Amended

Complaint state legal conclusions, no response is required. To the extent a response is deemed

necessary, Elysium denies the allegations in Paragraph 103 of the First Amended Complaint.

       104.    To the extent that the allegations in Paragraph 104 of the First Amended

Complaint state legal conclusions, no response is required. To the extent a response is deemed

necessary, Elysium denies the allegations in Paragraph 104 of the First Amended Complaint.

       105.    To the extent that the allegations in Paragraph 105 of the First Amended

Complaint state legal conclusions, no response is required. To the extent a response is deemed

necessary, Elysium denies the allegations in Paragraph 105 of the First Amended Complaint.

       106.    To the extent that the allegations in Paragraph 106 of the First Amended

Complaint state legal conclusions, no response is required. To the extent a response is deemed

necessary, Elysium denies the allegations in Paragraph 106 of the First Amended Complaint.

       107.    To the extent that the allegations in Paragraph 107 of the First Amended

Complaint state legal conclusions, no response is required. To the extent a response is deemed

necessary, Elysium admits the allegations in Paragraph 107 of the First Amended Complaint but

refers to Exhibits E, R, S, and T of the First Amended Complaint for their contents and denies

any paraphrasing, summarizing, or characterization of Exhibits E, R, S, and T of the First

Amended Complaint and any factual inferences or legal conclusions made by ChromaDex.

       108.    To the extent that the allegations in Paragraph 108 of the First Amended

Complaint state legal conclusions, no response is required. To the extent a response is deemed

necessary, Elysium denies the allegations in Paragraph 108 of the First Amended Complaint.




                                               12
        Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 13 of 52



       109.    Elysium incorporates by reference its responses to Paragraphs 1-108 of the First

Amended Complaint as if set forth herein.

       110.    To the extent that the allegations in Paragraph 110 of the First Amended

Complaint state legal conclusions, no response is required. To the extent a response is deemed

necessary, Elysium denies the allegations in Paragraph 110 of the First Amended Complaint.

       111.    To the extent that the allegations in Paragraph 111 of the First Amended

Complaint state legal conclusions, no response is required. To the extent a response is deemed

necessary, Elysium denies the allegations in Paragraph 111 of the First Amended Complaint.

       112.    To the extent that the allegations in Paragraph 112 of the First Amended

Complaint state legal conclusions, no response is required. To the extent a response is deemed

necessary, Elysium denies the allegations in Paragraph 112 of the First Amended Complaint.

       113.    To the extent that the allegations in Paragraph 113 of the First Amended

Complaint state legal conclusions, no response is required. To the extent a response is deemed

necessary, Elysium admits the allegations in Paragraph 113 of the First Amended Complaint but

refers to Exhibits E, R, S, and T of the First Amended Complaint for their contents and denies

any paraphrasing, summarizing, or characterization of Exhibits E, R, S, and T of the First

Amended Complaint and any factual inferences or legal conclusions made by ChromaDex.

       114.    To the extent that the allegations in Paragraph 114 of the First Amended

Complaint state legal conclusions, no response is required. To the extent a response is deemed

necessary, Elysium denies the allegations in Paragraph 114 of the First Amended Complaint.

       115.    Elysium incorporates by reference its responses to Paragraphs 1-114 of the First

Amended Complaint as if set forth herein.




                                               13
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 14 of 52



       116.    To the extent that the allegations in Paragraph 116 of the First Amended

Complaint state legal conclusions, no response is required. To the extent a response is deemed

necessary, Elysium denies the allegations in Paragraph 116 of the First Amended Complaint,

refers to Exhibit E of the First Amended Complaint for its contents, and denies any paraphrasing,

summarizing, or characterization of Exhibit E of the First Amended Complaint and any factual

inferences or legal conclusions made by ChromaDex.

       117.    To the extent that the allegations in Paragraph 117 of the First Amended

Complaint state legal conclusions, no response is required. To the extent a response is deemed

necessary, Elysium denies the allegations in Paragraph 117 of the First Amended Complaint.

       118.    To the extent that the allegations in Paragraph 118 of the First Amended

Complaint state legal conclusions, no response is required. To the extent a response is deemed

necessary, Elysium denies the allegations in Paragraph 118 of the First Amended Complaint.

       Elysium denies each and every allegation, statement, and matter not expressly admitted

or qualified here. The PRAYER FOR RELIEF section is denied in its entirety. Elysium denies

that ChromaDex is entitled to any of the relief requested or to any other relief based on the

allegations in the First Amended Complaint.


                          AFFIRMATIVE AND OTHER DEFENSES

       Without undertaking any burden of proof not otherwise assigned to it by law, Elysium

asserts the following affirmative and other defenses with respect to the allegations in the First

Amended Complaint:

                                      FIRST DEFENSE

       The First Amended Complaint fails to state a claim upon which relief may be granted.




                                                 14
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 15 of 52



                                       SECOND DEFENSE

        The First Amended Complaint should be dismissed because ChromaDex lacks standing

to assert its claims.

                                       THIRD DEFENSE

        None of Elysium’s activities misrepresent the nature, characteristics or qualities of its

goods, services and/or commercial activities.

                                       FOURTH DEFENSE

        None of Elysium’s activities as alleged by ChromaDex have resulted in any injury to

consumers or have deceived any material segment of the public.

                                       FIFTH DEFENSE

        ChromaDex’s claims are barred from recovery, in whole or in part, as ChromaDex has

suffered no damages.

                                       SIXTH DEFENSE

        ChromaDex’s claims are barred in whole or in part by the doctrine of unclean hands.

                                      SEVENTH DEFENSE

        ChromaDex’s claims are barred in whole or in part by the First Amendment to the

Constitution of the United States.

                                       EIGHTH DEFENSE

        ChromaDex’s claims are barred in whole or in part by the doctrine of laches.

                                        NINTH DEFENSE

        ChromaDex’s claims are barred because none of Elysium’s statements as alleged by

ChromaDex are false and/or misleading.



                                                 15
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 16 of 52



                                       TENTH DEFENSE

        ChromaDex’s claims are barred in whole or in part by the doctrine of estoppel.

                                    ELEVENTH DEFENSE

        ChromaDex’s claims are barred in whole or in part by the doctrine of acquiescence.

                                     TWELFTH DEFENSE

        ChromaDex’s claims are barred in whole or in part because the statements upon which

ChromaDex bases its claims are puffery that cannot serve as a basis to establish liability against

Elysium.

                                   THIRTEENTH DEFENSE

        ChromaDex’s claims are barred in whole or in part by the doctrines of waiver and/or

ratification.

                                    DEFENSES RESERVED

        Elysium reserves the right to assert any other affirmative defenses that are supported by

information or facts obtained through discovery or other means during this case and expressly

reserves the right to amend its Answer to assert such other affirmative defenses in the future.

        WHEREFORE, Elysium respectfully requests that the Court enter judgement:

            1. dismissing all claims asserted herein with prejudice; and

            2. granting Elysium all other and further relief that the Court deems just and proper.




                                                16
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 17 of 52



                                 DEMAND FOR JURY TRIAL

       Elysium requests a trial by jury for all issues so triable.

                                       COUNTERCLAIMS

       Elysium Health, Inc. (“Elysium”) brings these counterclaims for false advertising,

deceptive business practices, and copyright infringement against ChromaDex, Inc.

(“ChromaDex”). Elysium makes the following allegations upon personal knowledge as to its

own acts, and on information and belief as to all other matters, and alleges as follows:

                                    NATURE OF THE CASE

       1.      Elysium sells a dietary supplement, Basis, that combines nicotinamide riboside

(sometimes called “NR”) and pterostilbene. Elysium purchased NR and pterostilbene from

ChromaDex from 2014 until mid-2016, when Elysium learned that ChromaDex was in breach of

multiple provisions of the parties’ contracts. Further investigation revealed that beyond simply

breaching those contracts, ChromaDex had affirmatively attempted to deceive Elysium about

those breaches by, among other things, concealing information from Elysium and making

affirmative misrepresentations about its dealings with other customers.

       2.      Over time, the reason for ChromaDex’s poor treatment of Elysium became

apparent. ChromaDex proved interested in supplying Elysium with NR only long enough for

Elysium to build a consumer base. Once it had, ChromaDex organized a campaign to influence

consumers away from Elysium (and other competitors) and eliminate Elysium.

       3.      ChromaDex’s plot to eliminate Elysium failed, and it now sells NR direct to

consumers, as does Elysium. ChromaDex now seeks to eliminate Elysium through litigation,

including engaging in the ultimate bad faith of suing Elysium for the exact same advertising

practices in which ChromaDex itself engages. In its claim for false advertising under the




                                                 17
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 18 of 52



Lanham Act, ChromaDex accuses Elysium of improperly relying on the legitimacy of Elysium’s

Nobel Prize-winning advisors and partner educational institutions, yet ChromaDex does just that

in an Amazon advertisement for its competing product Tru Niagen, touting its claimed “160+

research collaborations with teams at Dartmouth, MIT & more,” and “Nobel Prize Winning

Advisors from Stanford & Cambridge”:




       4.      Even worse, ChromaDex affirmatively deceives its own customers into believing

that ChromaDex discovered NR (it did not), that ChromaDex is the only seller of NR (it is not),

that Niagen cures diseases (it has not been shown to), that Niagen is more effective than Basis (it

is not), and that FDA has reviewed Tru Niagen for safety and efficacy (it has not).




                                                18
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 19 of 52



       5.      ChromaDex also misleads its customers by giving the false impression that it is

more responsible for the funding and scientific research behind NR than it could ever truthfully

claim to be.

       6.      In connection with its campaign to mislead consumers, ChromaDex has also

stolen Elysium’s copyrighted and proprietary works and used them as its own without attribution

in its national advertising campaign.

       7.      Elysium therefore brings these counterclaims for false advertising, unfair and

deceptive business practices, and copyright infringement arising out of ChromaDex’s misleading

national advertising campaign to sell its dietary supplement, Tru Niagen, the sole active

ingredient in which is ChromaDex’s Niagen, ChromaDex’s trade name for NR. ChromaDex’s

false and misleading representations are willful and intentional because ChromaDex knows they

are not true. ChromaDex is engaged in a pattern of behavior aimed at deceiving customers and

harming its competitor and former largest customer, Elysium.

       8.      In large part through the website it uses to advertise its product to the public,

ChromaDex tries to create among consumers the false impression that it is responsible for the

discovery of NR. In truth, NR was actually discovered decades before ChromaDex even existed.

       9.      ChromaDex also promotes the false impression among consumers and the public

at large that it is the only seller of NR, utilizing a marketing campaign designed to mislead

consumers into equating ChromaDex’s trade name—Niagen—with NR, in an effort to, among

other things, discredit other competing products containing NR that do not use the trade name

“Niagen,” such as Elysium’s product Basis. ChromaDex knows this advertising is false because

it knows that Elysium sells NR in its product Basis.




                                                 19
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 20 of 52



        10.    Building on this scheme of dishonestly claiming credit for NR’s discovery and

falsely claiming to be the exclusive seller of NR, ChromaDex further attempts to deceive

consumers and the public at large and deceptively claimed its product had been “rigorously

tested” and “rigorously reviewed” by the United States Food & Drug Administration (“FDA”)

for both safety and efficacy, when in fact FDA had done neither. Again, ChromaDex knew its

claims were false.

        11.    On its Tru Niagen website, ChromaDex claims it has “3 FDA Safety Reviews.”

Those purported “Safety Reviews” are submissions to FDA in which ChromaDex has itself

claimed the NR it sells is safe, and FDA has merely accepted those submissions without

conducting any independent review.

        12.    Moreover, any response by FDA was irrevocably tainted by ChromaDex’s

falsehoods in its submissions. In its initial submission to FDA, ChromaDex falsely represented

that its product did not contain detectable levels of acetamide, an industrial solvent and

plasticizer.

        13.    In fact, ChromaDex’s NR contained acetamide in such substantial quantities that

it caused virtually all of ChromaDex’s customers who re-sold its NR into California to violate a

California voter initiative entitled the Safe Drinking Water and Toxic Enforcement Act of 1986,

also known as Proposition 65, which requires warning labels on products containing substances

hazardous to human health. ChromaDex also sold its own Tru Niagen into California in

violation of Proposition 65.

        14.    ChromaDex’s initial FDA submissions also claimed its NR was safe at a daily

intake of up to 180 mg a day, yet it never sold its product at a recommended daily intake below

250 mg a day, a fact it did not disclose to the FDA in those submissions.




                                                 20
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 21 of 52



       15.     Moreover, although the advertising that ChromaDex publicizes and disseminates

on its website is designed to, and does, create the further false impression that FDA has assessed

the efficacy of ChromaDex’s NR, neither of the submissions ChromaDex made to FDA even

addressed the issue.

       16.     FDA has thus never even considered the question of whether ChromaDex’s NR is

effective, much less concluded so after rigorous testing and review, as ChromaDex so

misleadingly advertised. ChromaDex’s false, misleading and deceptive statements are aimed at

increasing its own sales, misleading consumers, and harming its competitor, Elysium.

       17.     ChromaDex also falsely advertised the efficacy of its Tru Niagen product. On the

website ChromaDex uses to market Tru Niagen, ChromaDex included a chart labeled, in large,

bold font, “NIAGEN® increases NAD by 60%.”

       18.     Buried in small, faint lettering under that chart was language that revealed that

those results were seen in 21 people taking 1,000 mg of Niagen per day—a level well above the

“no more than 300 mg per day” recommended dosage of Niagen submitted by ChromaDex to

FDA in its NDIN 1062 (see First Amended Complaint ¶ 42).

       19.     Nowhere in connection with that chart did ChromaDex reveal that 1,000 mg per

day is four times the amount it recommended its customers take.

       20.     ChromaDex’s misleading advertisement that its product raised NAD levels by

60%—without adequately disclosing that customers needed to take four times the recommended

daily intake (at, of course, four times the advertised monthly cost) at a dosage that not even

ChromaDex had submitted was safe—was intended to lure customers away from Elysium, which

truthfully discloses that, at its recommended daily intake (250 mg), its product Basis has been

shown to increase NAD levels by 40%.




                                                21
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 22 of 52



        21.    ChromaDex also uses its advertising to falsely disparage its more successful

competitor, Elysium.

        22.    ChromaDex first claims that it is the only seller of NR, and goes so far as to

accuse Elysium’s NR of being “counterfeit.” This allegation is manifestly untrue, as

ChromaDex knows full well that Elysium sells its own NR-containing product, Basis, in

competition with ChromaDex both in New York and across the country.

        23.    Indeed, ChromaDex claims to have performed compositional testing of Elysium’s

product that reveals Basis contains NR.

        24.    Next, ChromaDex falsely claims that its NR is the only NR that has been tested

for safety.

        25.    In reality, the NR in Elysium’s Basis has undergone extensive safety testing, and

enjoys Generally Recognized As Safe (“GRAS”) status, just as ChromaDex claims to be the case

for its own NR.

        26.    ChromaDex does not limit its false advertising to its lies about discovering NR,

being the only seller of NR, FDA’s supposed “rigorous review” of the safety of ChromaDex’s

NR, or even its untruths disparaging Elysium—all of which are intended to influence the

purchasing decisions of consumers in New York and across the country.

        27.    In its craven pursuit of profit above all else, ChromaDex cynically preys on those

suffering from life-altering, and even life-threatening, diseases like Alzheimer’s disease,

Parkinson’s disease, and heart disease, by making utterly unfounded claims that its product

offers them a cure.

        28.    ChromaDex perpetuates this deceptive advertising campaign by placing targeted

advertisements—through which customers are a simple click away from ChromaDex’s website




                                                22
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 23 of 52



on which its product can be purchased—on an affiliate website maintained by one of its

shareholders with the grandiose title “Right of Assembly.” This website almost exclusively touts

ChromaDex’s product and chronicles various disputes between ChromaDex and Elysium. That

blogger is an affiliate of ChromaDex who is compensated for every sale made by ChromaDex to

a consumer who navigates to ChromaDex’s Tru Niagen website from the blog and makes a

purchase, and ChromaDex is as responsible for the content of the blogger’s statements as if it

made them directly. Moreover, by taking the affirmative intentional step of placing its

advertising on the blog, ChromaDex impliedly endorses the claims made by the blogger.

       29.     Appended to nearly every post on that blog was a statement that FDA will not

permit ChromaDex to make claims that its NR product treats any disease, but that the affiliate

does not believe those same restrictions apply to him, after which he claims that ChromaDex’s

NR product can prevent or treat a whole litany of diseases. ChromaDex exploits the affiliate’s

recklessness by endorsing those disease claims by placing targeted advertising on the blog. This

conduct is not just unlawful, it is reprehensible.

       30.     ChromaDex also misleads its customers by giving the false impression that it is

more responsible for the funding and scientific research behind NR than it could ever truthfully

claim to be.

       31.     Besides ChromaDex’s false promises to and attempts to mislead consumers, as

well as its attempts to smear Basis, ChromaDex also took Elysium’s intellectual property and

pawned it off as its own. In 2017, Elysium created a series of promotional videos describing the

effects of consumption of NR on the human body and advertising Basis, for which Elysium has

exclusive rights under U.S. copyrights. ChromaDex misappropriated elements of these videos




                                                     23
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 24 of 52



and subsequently published a video which incorporated substantial portions (including verbatim

statements) of Elysium’s copyright-protected videos.

       32.     Apart from ChromaDex’s unauthorized copying of Elysium’s videos, ChromaDex

has also improperly copied Elysium’s original images in its advertising.

       33.     Through these Counterclaims, Elysium seeks to (a) protect unsuspecting

consumers in New York and across the country, as well as the public at large, from purchasing

ChromaDex’s Tru Niagen product based on ChromaDex’s deceptive and false claims that it

discovered NR, is the only seller of NR, sells NR that has been rigorously reviewed by FDA for

both safety and efficacy, sells a product that is more efficacious than it actually is at the

recommended intake, sells NR that prevents or treats numerous serious diseases, and is more

responsible for the funding and scientific research behind NR than it could ever truthfully claim

to be; and (b) to recover damages for the harm suffered by Elysium as a result of ChromaDex’s

willful and predatory conduct, including its unauthorized copying of Elysium’s copyrighted and

proprietary works.

                                   FACTUAL ALLEGATIONS

       34.     Both ChromaDex’s product Tru Niagen and Elysium’s product Basis contain NR

as an ingredient in their dietary supplements, and both ChromaDex and Elysium market their

products in New York and in interstate commerce nationwide through their respective websites.

Elysium is a former customer of ChromaDex, which used to supply NR to Elysium. Elysium

now has another source of supply for NR. ChromaDex and Elysium sell supplements containing

NR directly to consumers, and are competitors of each other.

       35.     ChromaDex markets Tru Niagen nationwide through the promotion of its

interactive website at www.TruNiagen.com, through which it sells its Tru Niagen direct to




                                                  24
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 25 of 52



consumers. The website displays “Buy Now” buttons prominently in multiple locations, which

direct visitors to a page where they can buy Tru Niagen in lots of one, three, or six bottles, or can

subscribe to receive three bottles every three months. Through this website, ChromaDex has

knowingly transacted for the sale of Tru Niagen to New York residents. It has further targeted

New York residents through additional advertising, by presenting at industry conferences in New

York, and otherwise.

 ChromaDex Falsely Claims It Discovered NR in 2004 Even Though NR Was Discovered
                                 Over 50 Years Ago

       36.     In an apparent effort to bolster the legitimacy of its product over those of its

competitors (especially Elysium), and in an effort to deceive consumers and the public at large,

ChromaDex touts a misleading story on the website through which it markets its Tru Niagen

product: The false assertion that ChromaDex’s lead scientist discovered NR in 2004, even

though NR was discovered more than 50 years ago. These statements are intentionally false,

misleading, and are designed to, among other things, deceive consumers and influence them to

purchase NR from ChromaDex, as well as divert sales from its competitors, such as Elysium, to

ChromaDex.

       37.     On the “FAQ” page of its Tru Niagen website, ChromaDex advertised that “[i]n

2004, Charles Brenner PhD discovered a unique and overlooked form of vitamin B3

(nicotinamide riboside) that is a natural precursor to NAD.” (Exhibit 1.)

       38.     Prominently displayed on another portion of the Tru Niagen website, entitled

“Our Product,” ChromaDex doubles down on its NR origin story, responding to the question it

posed to itself “How is Tru Niagen different from other vitamin B3?” by saying: “Tru Niagen is

a specialized form of vitamin B3 discovered by our Chief Scientific Advisor Charles Brenner,




                                                 25
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 26 of 52



PhD and developed specifically to increase NAD more effectively than any other B3 before it.”

(Exhibit 2 [emphasis added].)

       39.     Brenner did not discover NR.

       40.     Brenner knows that he did not discover NR.

       41.     ChromaDex knows that Brenner did not discover NR.

       42.     ChromaDex’s statements that Brenner discovered NR are not true.

       43.     ChromaDex’s misrepresentation that Brenner discovered NR is a willful attempt

to deceive consumers, as is evident from the Tru Niagen website itself. Buried on the “FAQ”

page is a slip-up by ChromaDex where it varies from its fictional story about the origins of NR

and accidentally admits the truth—that NR was actually discovered in the 1940s.

       44.     ChromaDex’s false claims with respect to the discovery of NR are material to

customers, as demonstrated by the fact that it has made these claims the centerpiece of its

advertising strategy. Claiming the discovery of NR represents a strategy by ChromaDex to

falsely convince customers that it is responsible for all knowledge concerning NR, and thus lead

them to believe that ChromaDex is the most scientifically sound source of NR. This strategy

harms consumers, and also harms Elysium, which itself is responsible for significant

advancements in the science surrounding NR.

       45.     Not only are these misrepresentations deceptive on their face, they are meant to

confuse and influence consumers to purchase ChromaDex’s product in New York and elsewhere

in the United States. ChromaDex’s false and misleading claims are designed to have consumers

equate NR with ChromaDex and to divert sales away from its competitors, such as Elysium.




                                                26
            Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 27 of 52



                  ChromaDex Falsely Claims That It is the Only Seller of NR

       46.      ChromaDex’s Tru Niagen website also falsely represents to consumers and the

public at large that ChromaDex is the only seller of NR, which according to the website, can

only be found under ChromaDex’s trade name, “Niagen.”

       47.      On the Tru Niagen “Unauthorized NR” page, ChromaDex advertises that NR is

an ingredient “only sold as ‘NIAGEN®’” and directs consumers to “look at your label to ensure

‘NIAGEN®’ appears under the ‘Supplement Facts.’” (Exhibit 3.)

       48.      The Tru Niagen “Unauthorized NR” page even goes so far as to falsely imply that

the NR in Elysium’s Basis is “counterfeit.”

       49.      These statements by ChromaDex are false on their face, meant to mislead

customers and the public at large into believing ChromaDex is the only seller of NR, and part of

ChromaDex’s organized campaign to influence consumers to purchase NR from ChromaDex,

rather than its competitors.

       50.      ChromaDex is well aware that Elysium, its competitor, sells NR as an ingredient

in Basis.

       51.      In fact, ChromaDex has claimed in the past to have performed compositional

testing on Basis that showed Basis contains NR— testing that actually showed Elysium’s NR to

be more pure than ChromaDex’s. ChromaDex knows full well that Basis contains actual NR, not

“counterfeit” NR, as its advertising suggests.

       52.      ChromaDex’s Tru Niagen website also seeks to discredit Elysium’s product Basis

by using images that resemble the packaging of Basis to imply that Basis is not authentic, not

safe and not effective.




                                                 27
        Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 28 of 52



       53.       The Tru Niagen website showed a full color image of a bottle of Tru Niagen next

to a container (which resembles the uniquely shaped container for Basis) under the heading “Best

Nicotinamide Riboside - Where to Buy NIAGEN®” and with the text “IS YOUR

NICOTINAMIDE RIBOSIDE AUTHENTIC, SAFE & EFFECTIVE?

                Compare the image below of Basis:




                To this image found on the Tru Niagen website:




                                                28
        Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 29 of 52




       54.    ChromaDex’s misleading statements are a direct attack on any competitor to Tru

Niagen, and specifically on Elysium’s product, Basis.

       55.    These false statements are highly material to potential consumers, as they are

intended to persuade consumers that any NR product they purchase from any seller not using the

trade name “Niagen” does not actually contain NR. These false statements aimed to, and do in

fact, harm and divert sales from Elysium.

ChromaDex Falsely Advertised that Tru Niagen Had Been Rigorously Reviewed for Safety
               And Efficacy By FDA, When in Fact, FDA Did Neither

       56.    One of the driving claims behind ChromaDex’s advertising campaign for Tru

Niagen was its false assertion that Niagen has been rigorously reviewed by FDA for both safety

and efficacy. In reality, FDA has conducted no analysis of Tru Niagen at all.

       57.    ChromaDex misrepresented that FDA has, following rigorous review, determined

its Tru Niagen product is safe. ChromaDex claims on its Tru Niagen website that it has “3 FDA


                                               29
           Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 30 of 52



Safety Reviews,” which it claims to be two reviews under FDA’s new dietary ingredient (“NDI”)

notification program and one notification to FDA of its product as GRAS.

          58.   Both ChromaDex’s own website and its Tru Niagen website mislead consumers

to believe that FDA has made an affirmative determination regarding the safety of its product.

          59.   However, ChromaDex has merely made submissions to FDA in which it asserts

its NR is safe, and FDA has accepted those submissions without conducting its own independent

review.

          60.   The manner in which ChromaDex presented these submissions created a false and

misleading narrative that caused consumers to believe that ChromaDex’s product had been

safety-tested by FDA, when it had not. Indeed, ChromaDex is well aware that Tru Niagen has

not been analyzed or tested by FDA in any manner.

          61.   At ChromaDex.com, customers can view a “Niagen” webpage, where they will be

greeted by the title “NIAGEN® - The world’s first and only FDA-safety reviewed form of

nicotinamide riboside (NR).” (Exhibit 4.)

          62.   Under the “Unauthorized NR” section of ChromaDex’s Tru Niagen website, the

company asserted that “NIAGEN® is the only nicotinamide riboside that has been rigorously

tested for safety and efficacy with the US FDA GRAS (Generally Recognized as Safe) and two

‘New Dietary Ingredient’ (NDI) notifications.” (Exhibit 3.) ChromaDex also claimed on the

same page that “[a]ny nicotinamide riboside product that does not say ‘NIAGEN®’ on its label

has not been rigorously reviewed by the US FDA.” (Exhibit 3.) It advertises on its “Our

Product” page that Niagen has been through “3 FDA Safety Reviews.” (Exhibit 2.)




                                               30
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 31 of 52



       63.     ChromaDex’s characterizations of the GRAS and NDI submissions as “safety

reviews” by FDA are intentionally misleading and meant to influence consumers to purchase its

product under the false belief that Tru Niagen has been rigorously reviewed by FDA.

       64.     These false statements are highly material to consumers. As ChromaDex well

knows and intends, consumers are far more likely to buy a nutritional supplement if they believe

FDA, a government agency charged with protecting the public, has conducted an independent

review and determined the supplement to be safe.

       65.     A simple read of FDA’s responses to ChromaDex’s GRAS and NDI submissions

reveals the falsity of the statements made throughout ChromaDex’s advertising. For example, on

or about August 24, 2015, ChromaDex submitted an NDI notification for an ingredient identified

as Niagen (“NDI 882”). ChromaDex supplemented its NDI filing on October 13, 2015 and

October 30, 2015.

       66.     On or about November 3, 2015, ChromaDex received confirmation from FDA

that its NDI 882 was filed. (Exhibit 5.) In response to the NDI filing, FDA stated that it was

required to acknowledge receipt of ChromaDex’s NDI filing, and explicitly reaffirmed that

“acceptance of this notification for filing is a procedural matter, and thus, does not constitute a

finding by FDA that the new dietary ingredient or supplement that contains the new dietary

ingredient is safe or is not adulterated under 21 U.S.C. 342.” (Id. [emphasis added].)

       67.     On or about December 27, 2017, ChromaDex submitted a new NDI (“NDI 1062”)

to FDA for Niagen. FDA responded to NDI 1062, once again stating that it was required to

acknowledge receipt of ChromaDex’s NDI filing, and once again explicitly reaffirming that

“acceptance of this notification for filing is a procedural matter, and thus, does not constitute a




                                                 31
        Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 32 of 52



finding by FDA that the new dietary ingredient or supplement that contains the new dietary

ingredient is safe or is not adulterated under 21 U.S.C. § 342.” (Exhibit 6 [emphasis added].)

       68.     ChromaDex operates a regulatory consulting business, Spherix Consulting, Inc.,

that specifically advertises advising on NDI submissions as one of its services. ChromaDex is

acutely aware that the submission to and acknowledgment of the NDI submissions by FDA does

not, in any way, render Niagen, or the Tru Niagen product, independently reviewed and

“rigorously tested for safety” by FDA—as falsely claimed on the ChromaDex and Tru Niagen

websites.

       69.     ChromaDex takes a similar deceptive approach in its advertising that references

its GRAS submission.

       70.     On or about March 8, 2016, ChromaDex, through Spherix Consulting, submitted

a GRAS notice to FDA as to its Niagen-branded NR. The notice informed FDA that it was

ChromaDex’s view that NR is GRAS.

       71.     On or about August 3, 2016, FDA responded to ChromaDex’s GRAS submission,

stating that “the agency ha[d] no questions at [that] time regarding ChromaDex’s conclusion that

NR is GRAS under the intended conditions of use.” (Exhibit 7.)

       72.     FDA also stated that “this response should not be construed to be a statement that

foods that contain NR, if introduced or delivered for introduction into interstate commerce,

would not violate section 301(II) [of the FD&C Act].” (Exhibit 7.) The response also provided

that “[t]he agency has not, however, made its own determination regarding the GRAS status of

the subject use of NR.” (Id. [emphasis added].)

       73.     On October 5, 2017, ChromaDex submitted an addendum to its GRAS notice, to

which FDA has not responded publicly.




                                               32
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 33 of 52



       74.     ChromaDex’s regulatory consulting business specifically advertises advising on

GRAS notices. As with the NDIs, ChromaDex is acutely aware that submission to FDA of its

GRAS notice, and FDA’s response to the submission with a statement that it has no questions,

did not render Niagen or its Tru Niagen product independently reviewed or “rigorously tested for

safety” by FDA as falsely claimed on the ChromaDex and Tru Niagen websites.

       75.     To the extent FDA’s responses to the NDI or GRAS submissions constituted

“review”— and certainly none was a rigorous review—ChromaDex’s advertising that these FDA

responses establish the safety of its product is materially misleading because FDA’s responses

were irredeemably tainted by ChromaDex’s dishonesty in its submissions.

       76.     Had FDA conducted any sort of “rigorous review” of the original NDI submission

and original GRAS notice—as ChromaDex misleadingly touts on its website—FDA would have

discovered that ChromaDex falsely represented in each of those submissions that its product did

not contain detectable levels of acetamide, an industrial solvent and plasticizer.

       77.     In the fall of 2017, Elysium undertook to test a selection of Niagen that

ChromaDex had supplied to it after Elysium learned that acetamide was a byproduct of the NR

manufacturing process. Elysium has undertaken significant efforts to remove acetamide from

the NR incorporated in Basis once Elysium stopped purchasing NR from ChromaDex and

developed a new source of supply.

       78.     To confirm the presence of acetamide in Niagen, Elysium also undertook to test a

selection of Niagen-containing products on the market against the baseline of the “safe harbor

limit” established by California’s Proposition 65, which requires warning labels on products

containing substances considered to be generally hazardous to human health.




                                                 33
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 34 of 52



       79.       Nine of the eleven Niagen-containing products, including ChromaDex’s own

direct-to-consumer product, Tru Niagen, contained levels of the acetamide in excess of the “safe

harbor limit.”

       80.       Had FDA conducted its own independent, rigorous review of ChromaDex’s

product, as ChromaDex falsely implies FDA did in its advertising, it would have undoubtedly

discovered the same detectable levels of acetamide in ChromaDex’s Niagen and Tru Niagen.

       81.       ChromaDex’s original NDI and GRAS submissions were further misleading in

another material respect. Both purported to establish the safety of ChromaDex’s NR at intake

levels up to 180 mg per day. ChromaDex, however, sold its Niagen-containing Tru Niagen at a

recommended intake of 250 mg per day, the safety of which was not addressed, much less

supported, in its original NDI and GRAS submissions. To the extent FDA conducted “reviews”

of these submissions, neither spoke to the safety of ChromaDex’s Niagen-containing Tru Niagen,

and ChromaDex’s touting those purported reviews on the website it uses to sell Tru Niagen is

therefore grossly misleading.

       82.       Neither ChromaDex’s NDI submission nor its GRAS submissions even purported

to establish that Niagen or Tru Niagen are effective in raising levels of NAD.

       83.       The NDI and GRAS processes are, in fact, not concerned with efficacy. NDI and

GRAS submissions only make claims of safety, not efficacy.

       84.       Yet, ChromaDex misleadingly created the impression on the “Unauthorized NR”

page of its Tru Niagen website that FDA, in response to its NDI and GRAS submissions,

“rigorously tested” Niagen for both “safety and efficacy.”

       85.       Indeed, ChromaDex’s misleading claim that it is the only seller of NR combined

with its misrepresentation that FDA has, following rigorous review, determined its NR




                                                34
        Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 35 of 52



containing product Tru Niagen is safe, only further deceives consumers into believing that all

other NR containing products are inferior and only Tru Niagen has received FDA review.

       86.     ChromaDex’s pervasive campaign of false advertisements claiming that FDA had

rigorously reviewed and deemed Tru Niagen safe and effective deceived and misled consumers

and the public at large, disingenuously influenced customers to purchase from ChromaDex, and

diverted consumers from purchasing products with NR from anyone other than ChromaDex,

such as Elysium.

    ChromaDex Misleadingly Advertised the Efficacy of Its Product to Create the False
          Impression that Tru Niagen is More Effective Than Elysium’s Basis

       87.     On the “The Science” page of its Tru Niagen website, ChromaDex included a

chart titled “NIAGEN® increases NAD by 60%”:




       88.     Buried at the bottom of that chart, in a font much smaller and fainter than that

comprising the chart and its title, was a bland footnote reading “On average at 1000 mg / day for

6 weeks in 21 people.”




                                                35
          Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 36 of 52



        89.      What ChromaDex failed to disclose in connection with this chart is that 1,000 mg

of Niagen per day was four times the daily intake of 250 mg of Niagen it recommended to its

customers (through consumption of two capsules of Tru Niagen containing 125 mg of Niagen

each). Thus, when a customer clicked the website’s “Buy Now” link and learned she can

subscribe to purchase three bottles of Tru Niagen every three months for $105, she did not know

that to obtain the 60% increase in NAD ChromaDex advertised on that same website, she would

have needed actually to quadruple that subscription, increasing her cost to $420 every three

months.

        90.      ChromaDex knew that 1000 mg per day was a dose level well above the “no more

than 300 mg per day” recommended dosage of Niagen submitted by ChromaDex to FDA in its

NDIN 1062 (see First Amended Complaint ¶ 42).

        91.      That ChromaDex’s misrepresentation of the efficacy of its product is willful is

evident from a review of its Tru Niagen page on Amazon.com, where in a footnote to a similar

chart claiming its product increases NAD by 60%, it did actually disclose, albeit in vanishingly

small print, that those results can be obtained only at four times the recommended daily intake.3

        92.      Why ChromaDex seeks to mislead customers in this way is obvious.

        93.      Elysium, when discussing the proven efficacy of its Basis, truthfully and without

obfuscation discloses that at the recommended daily intake level, Basis has been shown to

increase NAD by 40%. In contrast, ChromaDex did not advertise on its Tru Niagen page what

results a customer can expect from taking its recommended daily amount of Tru Niagen.

        94.      ChromaDex thus hoped to dupe unwitting customers to believe that they could see

a more significant increase in NAD levels by taking Tru Niagen than by taking Basis, without


3
 ChromaDex has subsequently changed its advertisement to indicate that the 40% NAD increase is based on an
average of 300 mg per day over 8 weeks with no citation to any study.


                                                      36
            Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 37 of 52



the consumer realizing that doing so would come at the enormous cost of buying four times as

much Tru Niagen as ChromaDex itself actually recommended they take, and at a dosage level

well above the “no more than 300 mg per day” recommended dosage of Niagen submitted by

ChromaDex to FDA in its NDIN 1062 (see First Amended Complaint ¶ 42).

       95.      This deceptive conduct harms both consumers and Elysium.

 ChromaDex’s Deceptive Marketing Practices Deceive Consumers into Believing that Tru
                              Niagen Cures Diseases

       96.      ChromaDex uses its deceptive marketing practices to prey on those with life-

altering and life-threatening diseases by using an affiliate’s website to peddle the purported

preventative and curative effects of its product to the public. ChromaDex misleadingly creates

the impression with consumers that its Niagen-containing Tru Niagen product prevents and cures

diseases.

       97.      ChromaDex is well aware that it is not allowed to say directly that NR treats any

disease, because it lacks the kind of extensive clinical data FDA regulations require and FDA

approval to support such statements. Indeed, the Tru Niagen website has a disclaimer in tiny text

at the bottom of practically every page that states “These statements have not been evaluated by

the Food and Drug Administration. This product is not intended to diagnose, treat, cure, or

prevent any disease.” Thus, ChromaDex is knowingly deceiving customers and misleading the

public through statements made on its affiliate’s blog.

       98.      Seeking to accomplish indirectly what it is not brazen enough to do directly,

ChromaDex misleads the public and consumers by placing its advertisements and direct links to

purchase Tru Niagen on blog posts created and maintained by one of its shareholders, who

purports to be a non-practicing lawyer, on a website he maintains, right-of-assembly.org. This

blogger disclosed on his blog that he is “a ChromaDex associate, and may earn a small



                                                37
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 38 of 52



commission on purchases from ChromaDex if you were referred directly from this site and

completed a purchase.” This arrangement makes him a ChromaDex affiliate, and makes

ChromaDex as responsible for the content of his statements about NR, Niagen, and Tru Niagen

as if it had made the statements directly.

        99.     ChromaDex is well aware of this blogger and the contents of his website. He has

written about discussions he has had with ChromaDex management, including during a visit to

ChromaDex headquarters.

        100.    Through an investment advisor barred by FINRA for acts including improper

promotion of ChromaDex stock, ChromaDex has caused a number of the blog posts to be widely

distributed to individuals who had signed up to receive investor alerts from ChromaDex,

including at least one New York resident.

        101.    At least one of those blog posts had been forwarded to the investment advisor by

ChromaDex’s then-CEO.

        102.    Through these acts Chromadex has republished and endorsed the views expressed

in this blog.

        103.    Because it was aware that this blogger, who as a shareholder has an obvious and

direct financial interest in helping ChromaDex, wrote posts that contained fawning coverage of

ChromaDex, were harshly critical of Elysium, and giddily praised Tru Niagen, ChromaDex

decided that the blog was an ideal vehicle through which it could target credulous consumers.

Thus, it elected to place advertising for Tru Niagen on virtually every blog posted. By doing so,

it implicitly vouched for their content.

        104.    The ChromaDex affiliate made repeated claims about the efficacy of Tru Niagen

in preventing and/or curing diseases on upwards of 20 blog posts – posts that were flooded with




                                                38
          Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 39 of 52



advertisements for Tru Niagen, and with direct links to purchase the product. In these posts, the

affiliate stated:

        ChromaDex isn’t allowed to say that NR treats any disease, because the FDA has not
        approved that. But the FDA does not regulate me, so I am free to tell you that the
        scientific evidence is growing that NR supplements replenish cellular NAD, which can
        protect against MANY ailments, including Alzheimers, Heart Disease, Parkinson's
        Disease, Breast Cancer, alcohol induced liver poisoning, chemotherapy induced
        peripheral neuropathy, organ injury from sepsis and in my own experience, Restless Legs
        Syndrome (RLS). You can find out more here: AboutNAD.com.

        105.        AboutNAD.com is a website maintained by ChromaDex, although it is not readily

evident from the website and therefore gives the appearance that it is an unbiased source.

        106.        ChromaDex is responsible for these statements by its affiliate. Moreover, it

impliedly endorses them by placing advertising on the blog and/or disseminating posts.

ChromaDex is preying on consumers suffering from or living in fear of the listed diseases and

conditions, giving them false hope that Tru Niagen will cure or prevent their suffering. These

representations are false, misleading to consumers, and meant to influence consumers to

purchase NR from ChromaDex, and drive sales away from its competitors, including Elysium.

        107.        And there can be no doubt that these advertisements touting NR as a cure or

preventative for disease are hitting their mark. Indeed, customers of Tru Niagen have posted

product reviews on Amazon’s Tru Niagen page, stating that they made their purchases for

reasons that strongly echo the blog’s disease claims. For example:

                   A customer review dated September 18, 2018, stated, “While there is research

                    linking NR supplementation and cardiovascular health, the only cognitive benefits

                    I could see are related to Alzheimer’s and Parkinson[’]s.”

                   A customer review dated September 10, 2018, stated “I bought it to help stave off

                    Alzheimer’s.”




                                                    39
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 40 of 52



              A customer review dated February 18, 2018, stated, “the research also says that

               replenishing NAD appears to protect against Alzheimer[’]s, breast cancer, heart

               disease, and more.”

       108.    In addition to the economic harm caused to Elysium by ChromaDex’s false

disease claims in the form of lost sales, ChromaDex’s false advertising also damages Elysium’s

reputation and the goodwill it has built up over years of effort and substantial investment. The

affiliate’s claims regarding treatment of disease refer to “NR supplements,” not solely to

ChromaDex’s Niagen or Tru Niagen. Accordingly, customers suffering from or fearing any of

the diseases the affiliate claims NR can prevent or treat, could be misled by this affiliate into

purchasing Elysium’s Basis—which is, after all, a supplement containing NR—in the

expectation that it will cure or protect them. Elysium, the seller of the NR supplement they take,

will then be the likely subject of their ire should they conclude they have been misled,

notwithstanding the fact that it will have been ChromaDex, through its affiliate—not Elysium—

that gave them that false hope.

   ChromaDex Misleads Consumers That It Is Spending Millions on NR Research While
                Touting “ChromaDex is Not Paying” to Its Investors

       109.    In a further attempt to manufacture in consumers’ minds a veneer of scientific and

institutional legitimacy for Tru Niagen, ChromaDex proudly advertises that it “pioneered NAD

research by investing millions of dollars in safety and human clinical trials on its patent-

protected NR” and claims to have supplied NR to “over 160 leading institutions for research,”

creating the misleading impression that it has funded or is funding more than 160 studies relating

to NR. To its shareholders, however, ChromaDex tells a different story, admitting on a

November 10, 2016 earnings call that “It’s also important to note that ChromaDex is not paying

for these studies, and we believe that collectively, these collaborative studies should result in



                                                 40
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 41 of 52



somewhere in the range of $40 million to $50 million in research dollars spent on” NR, all of

which ChromaDex hopes will redound to its financial benefit through increased sales of NR.

       110.      ChromaDex’s narrative that it is spending millions to drive NR research to

consumers, while touting to shareholders it is not paying for tens of millions of dollars in

research, evidences ChromaDex’s intent to deceive consumers. The manner in which

ChromaDex presents this misrepresentation creates a false and misleading narrative that will

cause consumers to believe that ChromaDex is more responsible for the funding and scientific

research behind NR than it could ever truthfully claim to be.

       111.      Not only is this misrepresentation deceptive on its face, it is meant to confuse and

influence consumers to purchase ChromaDex’s product in New York and elsewhere in the

United States.

       112.      This misrepresentation is material as it is intended to persuade consumers that any

NR product they purchase from any seller other than ChromaDex is not backed by the (false)

scientific legitimacy that ChromaDex seeks to imply. This misrepresentation is aimed to, and

does in fact, harm and divert sales from Elysium.

  ChromaDex’s Unauthorized Copying of Elysium’s Copyrighted and Proprietary Works

       113.      While ChromaDex sold false promises to its consumers and smeared Basis as

“counterfeit,” it simultaneously took Elysium’s intellectual property and pawned it off as its

own. In 2017, Elysium created a series of promotional videos describing the effects of

consumption of NR on the human body and advertising Basis (the “Copyrighted Videos”), which

include a video entitled “How Does Basis Work?” (the “Copyrighted Basis Video”). Elysium

has exclusive rights under U.S. copyrights in the Copyrighted Videos, which have been widely

distributed by Elysium through its website at elysiumhealth.com and posting on distribution




                                                  41
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 42 of 52



channels including youtube.com and vimeo.com. The Copyrighted Videos are of substantial

commercial value to Elysium.

       114.    Elysium subsequently learned that ChromaDex had published a video entitled

“Awaken Your Cells with Tru Niagen” (the “Infringing Video”) that incorporates substantial

portions of Elysium’s works, including the Copyrighted Basis Video. These misappropriated

elements include but are not limited to

              Substantial similarity, including verbatim statements, between the scripts for the
               Copyrighted Basis Video and the Infringing Video, such as the statement in the
               Copyrighted Basis Video that the coenzyme NAD+ is “one of the most important
               factors in health, essential for DNA protection, energy creation, circadian
               rhythms, and hundreds of other vital functions,” compared to the statement in the
               Infringing Video that NAD+ is “one of the most important factors in health,
               playing a vital role in energy creation, DNA protection, maintaining healthy
               glucose levels, cognition, and hundreds of other vital functions;” and the
               immediately following statement in the Copyrighted Basis Video of “But as we
               age, NAD levels decline, and those functions break down,” compared to the
               immediately following statement in the Infringing Video of “But as we age, NAD
               levels decline, and cells are challenged to optimally perform their normal
               functions.”

              The identical graphical depiction of NAD+ in the video. Compare this image from
               the Copyrighted Basis Video:




                                               42
Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 43 of 52



     To this image from the Infringing Video:




    Identical transitions between scenes, such as the transition from the NAD+ shot
     above to a linear depiction of heart rate. Compare this image from the
     Copyrighted Basis Video:




     To this image from the Infringing Video:




                                     43
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 44 of 52



              Similarly, ChromaDex in the Infringing Video has wholly copied the dissolve that
               accompanies the descriptions of NAD+’s function and decline and transition to a
               graphical representation of NAD+ levels as affected by each party's nicotinamide
               riboside product. Compare the transition between these two images from the
               Copyrighted Basis Video:




                                                to

               To the transition between these two images from the Infringing Video:




                                                to


       115.    ChromaDex’s Infringing Video is substantially similar to the copyright-protected

Copyrighted Basis Video, to which ChromaDex had access via YouTube, Vimeo, and Elysium's

own website. Elysium has reserved all of its rights in its works under copyright and has not

authorized ChromaDex to reproduce, publish, provide, distribute, transmit, display, or otherwise

make any use of such works. Therefore, ChromaDex’s use of these works is a clear infringement

of Elysium's copyrights in violation of Sections 106 and 501 of the federal Copyright Act.

       116.    The Registration number for the Copyrighted Basis Video is PA 2-055-434.

       117.    In addition to this unauthorized copying of Elysium’s videos, ChromaDex has

also improperly copied Elysium’s original images in its advertising. In 2017, Elysium engaged

an artist to create an original work depicting two fingers holding what appears to be a light bulb,


                                                44
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 45 of 52



the structure and interior of which creatively borrows from imagery commonly used in chemistry

to depict chemical compounds. Elysium then used the image on its website in connection with

marketing Basis – and ChromaDex followed suit. Compare the following image (which contains

the above-described original work) published on Elysium’s website from May of 2017:




with this ChromaDex advertisement for Tru Niagen from March 27, 2019 (which not only copies

the image of two fingers holding what appears to be a light bulb but the detail in the background

as well, as evident from the white dots within and on the outer edges of the light bulb):




                                                45
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 46 of 52




                         FIRST COUNTERCLAIM FOR RELIEF
                    (FALSE ADVERTISING UNDER 15 U.S.C. § 1125(a))

       118.    Elysium incorporates and re-alleges each and every allegation in paragraphs 1 to

91 above as if fully set forth herein.

       119.    ChromaDex markets itself to give the false impression that it discovered NR and

is the only company that sells NR. ChromaDex claimed repeatedly on both its website and the

Tru Niagen website that its Niagen and Tru Niagen products are the only NR-based products that

have been rigorously reviewed for safety and efficacy by FDA – even though that is false.

ChromaDex misleadingly represented the efficacy of its product. ChromaDex also claimed its

NR is the only NR to have undergone extensive safety testing, when Elysium’s NR has been

extensively tested for safety and is GRAS. ChromaDex markets its Tru Niagen product as

preventing or treating diseases through targeted marketing on an affiliate website, without any


                                               46
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 47 of 52



legitimate basis to do so. Further, ChromaDex also misleads its customers by giving the false

impression it is more responsible for the funding and scientific research behind NR than it could

truthfully claim to be.

       120.    ChromaDex’s marketing, advertising and promotional statements and activities

are false and misleading misrepresentations of fact, and confuse consumers in New York and

across the country into believing that its Niagen and Tru Niagen products (a) contain an

ingredient (NR) that was discovered by ChromaDex’s lead scientist, when it was not; (b) contain

NR from the only seller of the ingredient, which is patently false; (c) have been “rigorously

tested” and “rigorously reviewed” by FDA for safety and efficacy, which they have not; (d) can

raise NAD levels by 60%, without adequately disclaiming that such an increase has only been

observed in subjects taking four times the recommended amount; and (e) can treat or prevent

serious and potentially life-threatening diseases. ChromaDex also misleads consumers to believe

that Elysium’s Basis contains “counterfeit” NR when, as ChromaDex well knows, it contains

actual NR. ChromaDex knows this advertising is false because it knows that Elysium sells NR

in its product Basis. ChromaDex also misleads consumers through images used on its webpage

to imply that Basis is not authentic, not safe and not effective. Moreover, ChromaDex misleads

its customers by claiming to spend millions on research into NR, obviously to try to create the

impression that it is making substantial investment to be a leader in the field of NR research and

to try to take credit for work being done into NR by researchers, but ChromaDex, in fact, has

boasted to its shareholders that it does not pay for most of the research being done on NR.

       121.    ChromaDex’s false and misleading advertising harms not only consumers, but

also its direct competitors, such as Elysium, by influencing consumers to purchase NR from

ChromaDex; diverting customers away from Elysium; and injuring Elysium’s business




                                                47
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 48 of 52



reputation, goodwill it has built up over years of effort and substantial investment, and stature in

the industry, as well as its customer opportunities.

       122.     ChromaDex is therefore engaging in false advertising in violation of 15 U.S.C. §

1125(a), which prohibits a party from “misrepresenting the nature, characteristics, [or] qualities”

of a product in “commercial advertising or promotion.” ChromaDex misrepresents the nature,

characteristic, and qualities of the Tru Niagen supplement in violation of the law, causing

Elysium and consumers alike irreparable harm for which Elysium has no adequate remedy at

law.

                      SECOND COUNTERCLAIM FOR RELIEF
              (FEDERAL UNFAIR COMPETITION UNDER 15 U.S.C. § 1125(a))

       123.     Elysium incorporates and re-alleges each and every allegation in paragraphs 1 to

96 above as if fully set forth herein.

       124.     ChromaDex’s marketing and promotion of its Niagen and Tru Niagen products

gives the false impression that it discovered NR and is the only company that sells NR.

ChromaDex also claimed on its website and the Tru Niagen website that its Niagen and Tru

Niagen products are the only NR-based products that have been rigorously reviewed for safety

and efficacy by FDA – even though that is false. ChromaDex misleadingly represented the

efficacy of its product. ChromaDex further claimed that its NR is the only NR to have undergone

extensive safety testing, when Elysium’s NR has been extensively tested for safety and is GRAS.

ChromaDex markets its Tru Niagen product as treating diseases through targeted marketing on

an affiliate website, without any legitimate basis to do so. ChromaDex also misleads consumers

through images used on its webpage to imply that Basis is not authentic, not safe and not

effective. And ChromaDex misleading claims create the impression that it is making substantial

investment to be a leader in the field of NR research and to take credit for work being done into



                                                 48
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 49 of 52



NR by researchers, but ChromaDex, in fact, has boasted to its shareholders that it does not pay

for most of the research being done on NR. Consumers across the country are likely to be

confused by this false and misleading information.

       125.    ChromaDex’s false and deceptive marketing, promotion, and sale of its Niagen

and Tru Niagen products in interstate commerce, in competition with Elysium, harms consumers

and Elysium. Consumers are likely to rely on this information in their purchasing decisions at

commercial detriment to Elysium. In addition, it injuries Elysium’s business reputation,

goodwill it has built up over years of effort and substantial investment, and stature in the

industry, as well as its customer opportunities.

       126.    ChromaDex is therefore engaged in unfair competition in violation of 15 U.S.C. §

1125(a) and has caused Elysium irreparable harm for which Elysium has no adequate remedy at

law.

                 THIRD COUNTERCLAIM FOR RELIEF
 (DECEPTIVE PRACTICES UNDER NEW YORK GENERAL BUSINESS LAW § 349)

       127.    Elysium incorporates and re-alleges each and every allegation in paragraphs 1 to

100 above as if fully set forth herein.

       128.    By the acts described herein, ChromaDex has engaged in deceptive acts and

practices directed at consumers in the conduct of its business by disseminating misleading

information to induce the purchase of its product, injuring New York consumers’ financial

wellbeing, in violation of New York General Business Law § 349(h).

       129.    ChromaDex’s acts alleged herein have caused monetary damages to Elysium in

an amount to be proven at trial in excess of $75,000.

       130.    ChromaDex’s acts have caused, and will continue to cause, irreparable injury to

Elysium and its business and reputation unless and until ChromaDex is permanently enjoined.



                                                   49
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 50 of 52



                   FOURTH COUNTERCLAIM FOR RELIEF
      (COPYRIGHT INFRINGMENT UNDER OF COPYRIGHT ACT §§ 106 & 501)

        131.       Elysium incorporates and re-alleges each and every allegation in paragraphs 1 to

112 above as if fully set forth herein.

        132.       Elysium owns the copyright registrations for the Copyrighted Videos, including

the Copyrighted Basis Video.

        133.       ChromaDex actually copied protected aspects of the Copyrighted Basis Video,

including verbatim language lifted from the Copyrighted Basis Video, resulting in works that are

substantially similar to the Copyrighted Basis Video, as well as copied Elysium’s original images

in its advertising.

        134.       ChromaDex’s acts have caused monetary damages to Elysium in an amount to be

proven at trial.

                                       PRAYER FOR RELIEF

        WHEREFORE Elysium prays that:

        A.         ChromaDex, its employees, representatives, and agents be enjoined from making

false and/or misleading statements that it discovered NR, that it is the only seller of NR, that its

NR products have been rigorously reviewed by FDA for both safety and efficacy, that its NR

products can raise NAD levels by up to 60% without disclosing that such an increase would

require four times the recommended intake, that Elysium’s NR is not authentic or is

“counterfeit,” and that its NR products prevent or treat any diseases;

        B.         ChromaDex be ordered to publish for a period of not less than twelve months

corrective advertising in all media cogently correcting all the misleading and false statements,

including, but not limited to, ChromaDex’s false statements that it discovered NR, that it is the

only seller of NR, that its NR products have been rigorously reviewed by FDA for both safety



                                                   50
         Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 51 of 52



and efficacy, that is product can raise NAD levels by 60%, that Elysium’s NR is “counterfeit,”

and that its NR products prevent or treat any disease;

       C.      The Court grant any and all relief to which Elysium may be entitled pursuant to

the Lanham Act, 15 U.S.C. §§ 1051, et seq., including but not limited to treble damages and

attorneys’ fees, in an amount to be proven at trial;

       D.      The Court grant any and all relief to which Elysium may be entitled pursuant to

the Copyright Act, 17 U.S.C. §§ 503-505, including but not limited to an injunction during the

pendency of this action and permanently from infringing Elysium’s copyrights in the

Copyrighted Videos in any manner, and from publishing, selling, marketing, distributing, or

otherwise disposing of any copies of the Copyrighted Videos; that ChromaDex be required to

account for all gains, profits, and advantages derived by its infringement of Elysium’s

copyrights, and that ChromaDex be ordered to pay Elysium statutory damages, actual damages,

and profits for each infringement;

       E.      The Court grant any and all relief to which Elysium may be entitled pursuant to

state law and state common law, including enhanced damages and attorneys’ fees;

       F.      The costs of this action be taxed against ChromaDex; and




                                                 51
        Case 1:17-cv-07394-CM Document 82 Filed 04/10/19 Page 52 of 52



       G.     The Court grant Elysium such other and further relief as the Court may deem just

and proper.

Dated: April 10, 2019

                                                  BAKER HOSTETLER LLP


                                                  By: /s/ Joseph N. Sacca
                                                      Joseph N. Sacca
                                                      Esterina Giuliani
                                                      Benjamin Pergament
                                                      45 Rockefeller Plaza
                                                      New York, New York 10111-0100
                                                      Telephone: (212) 589-4200
                                                      Facsimile: (212) 589-4201
                                                      jsacca@bakerlaw.com

                                                       Counsel for Elysium Health, Inc.




                                             52
